Case 4:17-cv-12626-MFL-DRG ECF No. 69, PageID.1570 Filed 06/11/19 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                      IN THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

  ERIC J. HARRIS, SR., individually, and on
  behalf of all others similarly situated, and
  CAPRECE BYRD, BRYANT WATTS,
  RENAE WHITE, LAURA HERL, DR.
  FRANK McWHORTER, ERIC J. HARRIS,                    Case No. 17-cv-12626
  SR. and CONNIE BATES, individually on               Hon. Matthew F. Leitman
  their own behalf,

        Plaintiffs,

  vs.

  VISALUS, INC., a corporation, et al,

        Defendants.



              NOTICE OF FILING SETTLEMENT AGREEMENT

        Plaintiffs filed their Unopposed Motion for Preliminary Approval of Class

 Action Settlement on May 23, 2019 [Dkt. 68] and attached to said Motion was an

 unexecuted copy of the Settlement Agreement. All parties have now executed the

 Settlement Agreement and Plaintiffs hereby give notice to the Court and parties that

 they are filing as Exhibit 1 hereto a copy of the fully executed document.


 Dated: June 11, 2019
                                         Respectfully submitted,

                                         s/ Andrew Kochanowski
                                         Andrew Kochanowski
Case 4:17-cv-12626-MFL-DRG ECF No. 69, PageID.1571 Filed 06/11/19 Page 2 of 2




                                       SOMMERS SCHWARTZ, P.C.
                                       One Towne Square, Suite 1700
                                       Southfield, MI 48076
                                       (248) 355-0300
                                       akochanowski@sommerspc.com

                                       PREBEG, FAUCETT & ABBOTT, PLLC
                                       Matthew J.M. Prebeg
                                       Brent T. Caldwell
                                       Attorneys for Plaintiffs
                                       8441 Gulf Freeway, Suite 307
                                       Houston, TX 77017
                                       (832) 743-9260
                                       mprebeg@pfalawfirm.com
                                       bcaldwell@pfalawfirm.com

                                       WEXLER WALLACE LLP
                                       Edward A. Wallace
                                       Mark R. Miller
                                       55 W. Monroe Street, Suite 3300
                                       Chicago, IL 60603
                                       (312) 589-6272
                                       EAW@wexlerwallace.com
                                       MRM@wexlerwallace.com

                                       Attorneys for Plaintiffs




                          CERTIFICATE OF SERVICE
        I certify that on June 11, 2019, I electronically filed the foregoing NOTICE
 OF FILING SETTLEMENT AGREEMENT with the Clerk of the Court using
 the CM/ECF system, which will automatically send notice of such filing to the
 attorneys of record.


                                       s/ Andrew Kochanowski
                                       Andrew Kochanowski
                                         2
